Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Response to Remarks
In response to Applicant’s remarks regarding the Restriction requirement corrected restriction requirement is submitted as below. Applicant remarks regarding species 2 related to claim 7 are not persuasive. The O-ring is not inherent to claim 1. Applicant’s arguments regarding burden is also not persuasive. The species of dependent claims are mutually exclusive since they are distinct and usable independent of each other. 
Applicant's election with traverse of claims 1-6, 15-17 and 20 are acknowledged.  The traversal is not found persuasive because of the reason as above. Requirement is still deemed proper and is therefore made FINAL.
Corrected Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: is directed to an electrode, including ground electrode spaced on one side and first and second dielectric on the other side. Claims 2-6, 15 and 16-17 appear to belong to this species.  

Species 3: is directed to an electrode, conforming to wedge shaped housing. Claims 8-9 appears to belong to this species.  
Species 4: is directed to an electrode which is a flat conductor. Claim 10 appears to belong to this species.  
Species 5: is directed to an electrode including a ground electrode spaced on one side and first and two second dielectric on the other side. Claims 11-12 appears to belong to this species.  
Species 6: is directed to an electrode including a ground electrode spaced on one side and first and a second dielectric on the other side spaced from first. Claims 13-14 appear to belong to this species.  
Species 7: is directed to an electrode including a ground electrode spaced on one side and first and a second dielectric on the other side with a gas assembly. Claims 18-19 appear to belong to this species.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. These species don’t appear to be obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 appear to be generic. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 20170356084) in view of Stowell et al (US 20150348757) and Hirano et al  (US 20160358758).
Nakanishi et al disclose a plasma source assembly comprising: a housing having a top, a bottom and at least one sidewall; a powered electrode within the housing and having a first end and a second end defining a length (Fig 1-31); a ground electrode on a first side of the powered electrode within the housing (34 also see para 66), the ground electrode spaced from the powered electrode by a distance; a dielectric within the housing on a second side of the powered electrode (28), the dielectric and ground electrode enclosing the powered electrode, the dielectric having an inner face adjacent the powered electrode and an outer face opposite the inner face (28). 
Nakanishi et al disclose a single dielectric window but having this in two windows attached in thickness direction would have been obvious since making separable would have been obvious to one of ordinary skill in the art at the time the invention was made.
According to in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (MPEP 2144.04 V.C making separable) it would have been obvious to one of ordinary skill in the art at the time the invention was made to design a two-piece separable showerhead clamp in order to obtain a simple to assemble and disassemble clamp unit. (Also see MPEP 2144.04 V.B making integral).
There is nothing in the specification that two windows attached to each other would work differently than one, as long as total thickness is unchanged.
However, Stowell et al discloses two dielectric windows 108 and 110 on one side of the powered electrode 114 (Fig 3). 

Nakanishi et al in view of Stowell et al do not disclose the total thick ness of the dielectric window.
One of ordinary skill in the art would know at least three factors governing the thickness of dielectric window. One would depend upon the fact that a thicker window would allow lower transmission compared to a thinner window of the same type. Second factor would relate to mechanical strength if the window experiences pressure differential. Thirdly the thickness would relate to wavelength of the microwave.
Therefore thickness would depend upon the compromise value.
However, dielectric window (Fig 1-41) of thickness 7mm, 11mm, 15mm and 19 mm were disclosed by Hirano et al (Para 74). 
It would also be obvious to subdivide second dielectric window in to two or more parts since there appears to be no particular advantage in having in different parts.
Therefore having a thickness of 15mm would have been obvious.
Regarding claims 3- 6 Stowell disclose different thickness for each dielectric window. 
Regarding claim 15 quartz and ceramic are common dielectric window materials (Para 62).
Regarding claim 16 tungsten, molybdenum and tantalum are commonly known electrode materials. 
Regarding claim 17 feedline 41 connects microwave generator to powered electrode. 
 
Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US 20170356084) in view of Stowell et al (US 20150348757) and Hirano et al  (US 20160358758) as applied to claim 1 and further in view of Kagaya et al (US 20160075560).
Regarding claim 16 Nakanishi et al, Stowell et al or Hirano et al do not explicitly disclose electrode material. Tungsten, molybdenum and tantalum are however commonly known electrode materials. 
Kagaya et al disclose power electrode being of tungsten or molybdenum usable in plasma processing apparatus (Para 32).
It would have been obvious to use power electrode of tungsten or molybdenum in Nakanishi et al for its conductivity and plasma resistance properties.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forester et al (US 20160276136) discloses a modular plasma source including electrode, ground plate and dielectric window. Similarly Matsumoto (20140287155) has an electrode structure similar to Nakanishi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716